Case 3:20-cv-00016-HEH Document 5 Filed 04/02/20 Page 1 of 11 PagelD# 30

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MICHELE BRYCE, * Civil Action No. 3° AOC! &

Plaintiff, *

V. * COMPLAINT FOR DAMAGES
CHOICE HOTELS INTERNATIONAL, LLC, * 1. Assault within Maritime and
HOMELAND SECURITY, * Territorial Jurisdiction of the
FEDERAL BUREAU OF INVESTIGATION, * United States 18 USC § 113(b)
VIRGINIA STATE POLICE DEPARTMENT, * 2. Conspiracy against Rights
SALEM OREGON POLICE DEPARTMENT, * 18 USC § 241

Defendants. * JURY TRIAL DEMANDED

TABLE OF CONTENTS
T. INTRODUCTION (oie ceeeeeeeceneeeee ne eee tenon ne neeeeneaeeteneen ed Pg. 1
II. JURISDICTION AND VENUE on. se ecccecececectceseeeeeeseeeeeeeensnenees Pg, 2
Ill. PARTIES
@) PLAINTIFF oo... ce ccc ccceceececneeeceeceenececeeeeeeeneceeneueeeensass Pg 2
b) DEFENDANTS one. ceccecceceec tec eeeeereeeecueeeeeueenseeseneneeens Pg. 2
IV. STATEMENT OF RELEVANT FACTS oun... cc ceccecceceece sce eeeceeneesees Pg. 3

V. CAUSES OF ACTION

a) Assaults within Maritime and Territorial Jurisdiction of the

United States 18 USC § 113(b) eee eee eececceceeeeeeeeecaeenees Pg. 6
b) Conspiracy against rights 18 USC § 241 oo... ceeceecece eee eeeeee Pg. 7
VIL PRAYER FOR RELIEF oo... ecececececesececnececeeteeeeeseuceseeusneueees Pg. 9

VIL JURY TRIAL DEMANDED on... eee cecc cence ec eceececeeeesueneseeeseuns Pg.10
Case 3:20-cv-00016-HEH Document5 Filed 04/02/20 Page 2 of 11 PagelD# 31

INTRODUCTION

1. NOW COMES PLAINTIFF, MICHELE BRYCE (BRYCE), and alleges that she was
harmed with substantial bodily injury, by and/or by the nature of their actions,
DEFENDANTS, CHOICE HOTELS INTERNATIONAL, LLC (CHOICE),
HOMELAND SECURITY (HOMELAND), FEDERAL BUREAU OF
INVESTIGATION (FBI), VIRGINIA STATE POLICE DEPARTMENT (VSPD) and
SALEM OREGON POLICE DEPARTMENT (SOPD), pursuant to 18 USC § 113(b),
which reads as follows:

Assaults within Maritime and Territorial Jurisdiction of the United States
(b) Definitions.-In this section-
(1) the term "substantial bodily injury" means bodily injury which involves-
(A) a temporary but substantial disfigurement; or

(B) a temporary but substantial loss or impairment of the function of any bodily
member, organ, or mental faculty;

2. DEFENDANTS did further commit conspiracy to carry out, allow, ignore,encourage said

substantial bodily injury, pursuant to 18 USC § 241, which reads as follows:

Conspiracy against rights

If two or more persons conspire to injure, oppress, threaten, or intimidate any person
in any State, Territory, Commonwealth, Possession, or District in the free exercise or
enjoyment of any right or privilege secured to him by the Constitution or laws of the
United States, or because of his having so exercised the same; or

If two or more persons go in disguise on the highway, or on the premises of another,
with intent to prevent or hinder his free exercise or enjoyment of any right or privilege
so secured-

They shall be fined under this title or imprisoned not more than ten years, or both; and
if death results from the acts committed in violation of this section or if such acts include
kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to commit
aggravated sexual abuse, or an attempt to kill, they shall be fined under this title or
imprisoned for any term of years or for life, or both, or may be sentenced to death.
Case 3:20-cv-00016-HEH Document 5 Filed 04/02/20 Page 3 of 11 PagelD# 32

3. And further, that all DEFENDANTS are responsible for said substantial bodily injury
due to each ones participation in a conspiracy to allow physical harm to be effected upon
BRYCE by an unidentified assailant, for the benefit of and on behalf of DEFENDANT,
CHOICE.

4. DEFENDANTS, HOMELAND, FBI, VSPD and SOPD were aware of the intent of harm
to be effected upon BRYCE and, by the nature of their actions, were complicit with

DEFENDANT, CHOICE in the conspiracy to bring harm upon BRYCE.

JURISDICTION AND VENUE
5. Jurisdiction is proper per 28 USC § 1332(a)(1) and 28 USC § 1346(b)(1) as United
States Agencies are Defendants and Diversity of Citizenship.
6. Venue is also proper per 28 USC § 1391(b)(2) as a substantial part of the events occurred

in this district.

PARTIES

7, PLAINTIFF: Michele Bryce
United States Citizen
4532 W. Kennedy Blvd.
Tampa, FL 33609

8. DEFENDANTS: (1) Choice Hotels International, LLC

United States Corporation
C/O Corporation Service Co.
251 Little Falls Drive
Wilmington, DE 19808

(2) Federal Bureau of Investigation
United States Government Agency
935 Pennsylvania Ave. NW
Washington, DC 20535

(3) Homeland Security
United States Government Agency
Office of General Counsel
MS-0485
2707 Martin Luther King Jr. Ave. SE
Washington, DC 20528
Case 3:20-cv-00016-HEH Document 5 Filed 04/02/20 Page 4 of 11 PagelD# 33

10.

11.

12,

(4) Virginia State Police Department
United States Government Agency
7700 Midlothian Turnpike North
Chesterfield, VA 23235

(5) Salem Oregon Police Department
United States Government Agency
555 Liberty St. SE
Salem, OR 97301

STATEMENT OF RELEVANT FACTS
On, or about, November 18, 2017 BRYCE filed a complaint against CHOICE in the

Courts, asserting that CHOICE’s hotel guest room telephones were not up to code, as
required by law, allowing guests to dial nine, one, one (911) directly, without first having
to dial a nine (9) to obtain an outside line. This matter was dismissed by the Court. A
second filing was made in January, 2018, also dismissed. BRYCE immediately filed a

Notice of Appeal in that matter.

On, or about, March 15, 2019, BRYCE was contacted by a person who claimed to be
working on behalf of CHOICE and instructed BRYCE to cease and desist with the filing
of an appeal in the matter against CHOICE. Further, BRYCE was informed that any

continued actions taken against CHOICE would result in BRYCE’s imminent death.

BRYCE immediately contacted SOPD to report the threat. BRYCE met with an Officer
of the SOPD, who stood before BRYCE the entire time with hands folded at the waist,
refusing to accept evidence of threat nor taking any notes, and instructed BRYCE to get a

good night’s rest and to reconsider reporting this threat.

On, or about, April 10, 2019, BRYCE filed an appeal in the matter against CHOICE with

the Ninth Circuit Court in San Francisco, CA. After filing said appeal, BRYCE was
Case 3:20-cv-00016-HEH Document5 Filed 04/02/20 Page 5 of 11 PagelD# 34

13.

14.

15.

16.

approached, in person, by CHOICE’s assailant/employee enforcing the threat made in
Salem, Oregon. CHOICE’s assailant/employee, placed himself directly in front of
BRYCE, made a gun figure using his hand and fingers, pointed this simulated weapon in
BRYCE’s face and stated that BRYCE had made a poor decision in filing the before

mentioned appeal.

Immediately, BRYCE contacted the FBI. The intake person stated that someone from the
FBI would contact BRYCE within seven (7) to ten (10) business days. After the
aforementioned time had passed, with no contact from FBI, again BRYCE contacted the

FBI. This time BRYCE was told that it would be in BR YCE’s best interest to disappear.

On, or about, June 14, 2019, BRYCE contacted office of United States Government
Contracts Division, to inform them of CHOICE’s noncompliance with maintaining
CHOICE’s government contracted facilities per code and the danger to
military/government employees. HOMELAND immediately opened an investigation into

BRYCE for making threats against CHOICE.

BRYCE was contacted by Special Agent Frank Skrtic, Region 4, Threat Management
Branch, Federal Protective Service ofp HOMELAND. When BRYCE gave evidence to
Special Agent Frank Skrtic that it was, in fact, CHOICE which had made threats against
BRYCE and was, in fact, in violation of CHOICE’s government contract, HOMELAND

immediately closed the case.

On, or about, June 16, 2019, BRYCE was contacted by Brenda Boykin, stating she was

General Counsel of the FCC division of HOMELAND and further stated that CHOICE
Case 3:20-cv-00016-HEH Document5 Filed 04/02/20 Page 6 of 11 PagelD# 35

17.

18.

19.

would not be investigated anytime in the distant future. When BRYCE inquired as to
HOMELAND investigating the murder threats CHOICE had made against BRYCE,

Brenda Boykin stated that this was not HOMELAND’s problem, but good luck.

On, or about, November 27, 2019, BRYCE posted on social media that BRYCE would
be continuing the case against CHOICE up to the Supreme Court. Within hours of this
posting, BRYCE was attacked, beaten, repeatedly kicked in the head and left lying
unconscious on the side of Highway 95, just outside of Richmond, Virginia, by
CHOICE’s assailant/employee whom had presented himself on behalf of CHOICE on

two previous occasions.

When BRYCE regained consciousness, BRYCE sought medical attention at Southern
Regional Medical Center, located in Petersburg, Virginia, where hospital staff contacted
VASPD for BRYCE to file a formal report. Prior to meeting with VASPD, a person
entered BRYCE’s room, claiming to be a victim’s advocate, and removed all traces of

DNA evidence of CHOICE’s assailant/employee from BRYCE’s person.

BRYCE then met with VASPD and, to the best of BRYCE’s ability, notwithstanding the
severe head trauma BRYCE had endured, reported the attack. Within the hour, BRYCE
was escorted by two uniformed police officers, to Southern Regional Medical Center’s
locked psychiatric facility for criminal detainees. BRYCE was detained at this locked
facility, without care for head trauma or wounds, against BRYCE’s will, without cause,
without the ability to contact a lawyer, without any formal hearing or trial, for six days.
Upon BRYCE’s release from this unlawful detention, BRYCE was informed that all

DNA evidence collected of CHOICE’s assailant/employee, had been destroyed.
Case 3:20-cv-00016-HEH Document5 Filed 04/02/20 Page 7 of 11 PagelD# 36

CAUSES OF ACTION
FIRST CAUSE OF ACTION:
Assaults within Maritime and
Territorial Jurisdiction of the United States 18 USC § 113(b)

20. Plaintiff hereby re-alleges and incorporates by reference each and every allegation
contained above as if fully set forth herein.

21. Plaintiff alleges, that at all times relevant herein, Defendants, each of them, inflicted or
allowed to be inflicted, unlawfully, assault resulting in substantial bodily injury upon
Plaintiff, including, but not limited to: (1) hiring, compensating encouraging, or by such
other means, assailant/employee to stalk, intimidate, inflict substantial bodily injury and
threaten further imminent danger to Plaintiff should Plaintiff continue with prior suit
against CHOICE; (2) refusing to report, take evidence, protect, or in any manner, prevent
the infliction of substantial bodily injury to Plaintiff when informed of said imminent
danger, all the while protecting and thus conspiring with CHOICE.

22. Plaintiff alleges, that at all times, as a citizen of these United States and a victim of
CHOICE’s unlawful telephone connections within CHOICE’s hotel rooms, maintained
the right to file suit against CHOICE for dereliction of duty to the citizens of these
United States and to Plaintiff, without intimidation or the infliction of substantial bodily
injury.

23. Plaintiff further alleges, that because Plaintiff refused to discontinue the suit against
CHOICE, assailant/employee did, on November 27, 2019, physically assault Plaintiff,

causing substantial bodily injury, severely beating, severely and repeatedly kicking in the
Case 3:20-cv-00016-HEH Document5 Filed 04/02/20 Page 8 of 11 PagelD# 37

24.

25,

26.

27.

head, leaving Plaintiff unconscious on the side of Highway 95 and did instruct Plaintiff
that this would be the last warning, implying soundly to Plaintiff that the next encounter

with CHOICE’s assailant/employee would result in Plaintiff's imminent death.

SECOND CAUSE OF ACTION:
Conspiracy against rights
18 USC § 241
Plaintiff hereby re-alleges and incorporates by reference each and every allegation
contained above as if fully set forth herein.
Plaintiff alleges, that at all times, if not simply as a citizen of these United States, but as a
human being, Plaintiff was owed a duty by Defendants HOMELAND, FBI, VSPD and
SOPD to protect and serve Plaintiff against CHOICE’s assailant/employee, when
informed of the imminent danger to Plaintiff, each by their actions conspiring with and at
all times protecting CHOICE.
Plaintiff further alleges, on or about March 15, 2019, Plaintiff encountered CHOICE’s
assailant/employee, at which time CHOICE’s assailant/employee informed Plaintiff that
any further action taken, regarding suit against CHOICE, would end with Plaintiff's
imminent death, at which point Plaintiff immediately informed Defendant SOPD who
refused to accept evidence and was turned away to fend for oneself, being instructed by
SOPD to get a good nights rest and reconsider reporting the threat by CHOICE’s
assailant/employee, by SOPD’s actions conspiring with and protecting CHOICE.
Plaintiff further alleges, on or about April 10, 2019, Plaintiff had a second encounter
with CHOICE’s assailant/employee in San Francisco, CA, after filing further action
against CHOICE in the previous suit, at which point CHOICE’s assailant/employee
placed himself in Plaintiff's path and configured a gun of his right hand, pointing this

configuration in Plaintiff's face, stating that Plaintiff had made a poor choice in filing the
Case 3:20-cv-00016-HEH Document5 Filed 04/02/20 Page 9 of 11 PagelD# 38

28.

29,

further action, at which time Plaintiff immediately informed the local office of Defendant
FBI, where Plaintiff was informed that someone would contact Plaintiff within seven (7)
to ten (10) days. Defendant FBI did not contact Plaintiff, as promised. Plaintiff again
contacted Defendant FBI, and was this time instructed that it would be in Plaintiffs best
interest to disappear, by FBI’s actions conspiring with and at all times protecting
CHOICE.

Plaintiff further alleges, on or about June 14, 2019, Plaintiff informed office of
Government Contracts, whose job it is to ensure that all contracted companies maintain
safe facilities which are kept up to code, that CHOICE’s facilities were not up to code
endangering the lives of military/government personnel, at which point HOMELAND
immediately opened an investigation into Plaintiff, alleging that Plaintiff was threatening
CHOICE, until Plaintiff gave evidence to HOMELAND that it was, in fact, Plaintiff who
was being threatened by CHOICE, at which point HOMELAND immediately closed
HOMELAND’ investigation into Plaintiff, yet refused to investigate CHOICE’s threat
of imminent danger against Plaintiff, stating that HOMELAND would not be
investigating CHOICE anytime in the distant future, further stating that protecting
Plaintiff is not HOMELAND’s responsibility and offering a salutation of good luck to
Plaintiff in avoiding CHOICE’s assailant/employee, by HOMELAND’s actions
conspiring with and at all times protecting CHOICE.

Plaintiff further alleges, on or about November 27, 2019, Plaintiff posted, on social
media, intentions to continue suit against CHOICE up to the Supreme Court, at which
point CHOICE’s assailant/employee inflicted substantial bodily injury upon Plaintiff,
which Plaintiff reported to VSPD, whom, not only refused to collect physical evidence of
attack, but also either ignored, constructed or assisted with the illegal incarceration of

Plaintiff, by VSPD’s actions conspiring with and at all times protecting CHOICE.
Case 3:20-cv-00016-HEH Document 5 Filed 04/02/20 Page 10 of 11 PagelD# 39

30. At all times prior to, and including each incident, Defendants, and each of them,

carelessly, recklessly, and/or unlawfully acted, and/or failed to act, including, but not

limited to, conspiring, failing to perform mandatory duties so as to cause substantial

bodily injury and threat of imminent death upon Plaintiff, all the while protecting

CHOICE.

31. Asa direct and legal result of the wrongful acts and/or omissions of Defendants, and

each of them, Plaintiff endured great pain and suffering from being beaten, resulting in

substantial bodily injury, resulting in a time of unconsciousness, and receiving no

medical attention for substantial head injuries, causing possible long-lasting damage,

pain and suffering upon Plaintiff.

WHEREFORE, Plaintiff prays for relief set forth below.

PRAYER FOR RELIEF

32. WHEREFORE, Plaintiff prays for judgement against Defendants as hereinafter set forth;

a. For compensatory and general damages against Defendants in an amount according
to proof,
b. For past and future medical, incidental, and service expenses according to proof,
c. For pre- and post-judgement interest on all damages as allowed by law,
d. For cost of suit incurred herein,
e. For such other and further relief as the Court may deem just and proper.
January 3, 2020

 

Michele Bryce, Pro Se
4532 W. Kennedy Blvd.
Tampa, FL 33609

(646) 266-1070
Case 3:20-cv-00016-HEH Document5 Filed 04/02/20 Page 11 of 11 PagelD# 40

JURY DEMAND

33. Plaintiff demands trial by jury on all issues so triable.

January 3, 2020 — MSS Et
4 ~ LO

Michele Bryce, Pro Se
4532 W. Kennedy Blvd.
Tampa, FL 33609

(646) 266-1070

10
